Title: To Thomas Jefferson from Levi Lincoln, 10 September 1808
From: Lincoln, Levi
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Worcester Sept. 10. 1808
                  
                  I recieved yours of August 22 while attending the Council at Boston. I possessed previously a general knowledge of the regulations adopted by the general Government to supply the deficient states with flour for their own consumption and to prevent an evasion of the embargo restraints. My impressions were that there had been great abuse of the indulgencies granted to the citizens of Massachusetts, but I had no particular information on the subject. After the reception of yours, I availed myself of the opportunity that my short residence in Boston gave me, to make all the enquiries in my power touching the particulars you were pleased to request my attention to. The result is far less particular & satisfactory than I expected or could wish. I wished to have consulted with Governor Sullivan, had it been possible. He had been unwell for some time & soon after I recieved your letter, grew so ill, as to exclude all business and all company, his physicians & nurses excepted. When I left town, last tuesday, his life was despaired of. Yesterday however we heard that he was better, and hopes were entertained of his recovery. I had a communication with his son on the subject, who I had understood had the immediate direction & management of the business of granting licences. He was satisfied there had been abuses of the regulations, and thought, as did others, that it would be difficult to prevent them. He appeared to be well acquainted with the subject and engaged to furnish me with a communication in writing, which the situation of his father, I presume, has prevented. I obtained from some other gentlemen similar engagements, which as yet have not been fulfilled. All our friends think it a subject of difficulty: most of them that 90,000, Governor Sullivan’s number, of the persons in the state subsisted on imported flour. I attempted to form some idea from the number of inhabitants in our sea-ports, according to the last census, most of whom & many of the inhabitants of the neighboring towns consume principally flour for bread & other articles. From this investigation, I am inclined to think the 90,000 not too large. N York, Connecticut and Vermont are considerable flour countries. The parts of our state bordering on these states get from them a supply by land, if they are in need. Hampshire county & Berkshire I conceive in Masss. grow more than they consume & can furnish some for the use of the lower counties, which raise considerable quantities of rye, which is oftentimes mixed with wheat flour & sometimes a substitute for it. We have undoubtedly good supplies of rye. It would be very desirable to fix on the actual monthly consumption, were it practicable, and restrain the importations to that quantity. This fact not being attainable, suppose 90,000 flour eaters should be assumed, and then add 10 per Ct or say 100,000 & then by allowing a pound a day fix the ultimum beyond which licences should not be granted in any month, including what should be imported under the provision allowing one eighth of a cargo to consist of flour. This would make it easy for the licenser & in case of a deficiency, the provision being ample, would fix the blame & the odium on the countervailers of the Embargo & where it ought to attach. It seems to be very certain that one eighth of the cargo of coasting vessels would not supply Mass. with flour in the present state of the coasting business. For I understand, comparatively, few articles are now brought from the flour states to this.
                  I thank you, Sir, for honoring me with your esteem & confidence so far as to propose to confide to my discretion, the exercise of a power for which you feel yourself in some degree responsible. A compliance with any request of yours, as President, or in return for numberless proofs of personal friendship, would be both a duty & a pleasure, were it in my power. The business of licencing would require a residence in Boston to meet the convenience of applicants, and the information necessary to discriminate characters worthy of confidence. My official duties call me to Boston only when the council are in sessions, which is usually once a quarter and not longer than a week or ten days, excepting when our Legislature are in session. My engagements in the county are indispensable this autumn. The Collectors office was it friendly, has been mentioned, as competent to the business. A Mr. Melvil in that office and a Mr. Tilden one of the select men of Boston, who are persons capable & attached to the administration of the national Government and its laws have been also mentioned to me as suitable persons. Although I conceive it would be impossible for me, in my present situation to discharge the duty to satisfaction or advantage, yet every other arrangement you may think proper to make shall have all the support & assistance I can give to it.
                  The quantity of flour now on hand cannot be ascertained. Much which has been imported has been fraudulently carried out of the state. I understand a number of vessels are libelled whose cargoes would amount to about 6,000 barrels, others have escaped. The enemies to the embargo or at least some of them seem to countenance this violation of law.—
                  Accept, Sir assurances of my most respectful esteem & friendship
                  
                     Levi Lincoln 
                     
                  
               